DETAILED ACTION
This office action is responsive to the response filed 10/7/2021.  As directed, claims 1-29, 31, 33, 34, 38, 41, and 44 were previously canceled, and no claims were amended or added.  Thus, claims 30, 32, 35-37, 39, 40, 42, 43, and 45-55 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                                                                                                       

Claim Objections
Claims 42, 46, and 49 are objected to because of the following informalities:  
Regarding claim 42, “as securing ring” should be recited as –as a securing ring-- to correct the typographical error.
Regarding claim 46, “of mask body” on line 2 should be recited as --of the mask body-- for clarity.
Regarding claim 49, “the discharge direction” should be recited as --a discharge direction-- for clarity.
  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 







Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 37 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Regarding claim 37, “outflow surfaces” on line 1 and “spacer elements” on lines 2-3 are unclear since outflow surfaces and spacer elements were previously claimed (claim 30 lines 5 and 7).  Thus, it is unclear if the same or different surfaces and spacers are being claimed.  For purpose of examination, the outflow surfaces are different surfaces and the spacer elements are different spacers.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 30, 32, 35, 36, 37, 39, 40, 42, 43, 45-50, and 53-55  is/are rejected under 35 U.S.C. 103 as being unpatentable over Schulz et al. (2008/0210241) in view of Rummery et al. (9,616,190)
Regarding claim 30, Schulz discloses a respiratory mask (fig. 1) comprising a mask body (1) with an opening (central opening) for respiratory gases, a connector (3, 18) which has an outer contour (outer perimeter) and is inserted at least with the outer contour partially into the opening for respiratory gases ([0050] lines 1-3 disclose the joint 18 of the connector is located within the ring 31 of the opening) and is held mechanically and releasably in the opening ([0051] lines 1-9, [0053] lines 1-8), an attachment piece (31) for supplying respiratory gas which is connected releasably to the connector ([0053] lines 1-8 disclose that the ring 31 through which delivery gas flows is removable connected to the connector), outflow surfaces for exhaled gases ([0036] lines 1-12)  in an interface between an inner surface (inner sidewalls ) of the opening for respiratory gases (central opening) and the outer contour of the connector (3, 18), and spacer elements (32) between the inner surface (sidewalls) of the opening for respiratory gases and the outer contour of the connector (as shown in figs. 7, 9 and 10, the spacers 32 are between the opening perimeter and the perimeter of connector 3, 18), which spacer elements (32) predefine dimensions of the outflow surfaces  for exhaled gases ([0038] lines 1-13, [0044] last 5 lines disclose predefining a central opening for gases through the inner wall surface of spacer 32 and/or predefining the size of outflow surface 14).
Schulz discloses the connector (3) but does not specifically disclose the connector is an integral part of a forehead support.  However, Rummery discloses the connector (connecting portion of 464) is an integral part of a forehead support (464) (col. 8 lines 35-45, 50-60 disclose connecting inlet tube 464 which also serves as a forehead support).  It would have been obvious 
Regarding claim 32, Schulz discloses the mask body (1) is substantially symmetric about a longitudinal axis (fig. 3 shows the mask symmetrical). 
Regarding claim 35, Schulz discloses the opening of the mask body is defined in one region by a tube of constant diameter (as shown in fig. 2, the circular opening has a constant diameter and has a length through the mask as tube.  Alternatively, tube 8 as tube).
Regarding claim 36, Schultz discloses a tubular region (length) of the opening (circular opening) forming a funnel shaped region (8, 16) but does not specifically disclose a length of at least 4 mm.  However, Schultz discloses the mask is a nasal mask ([0017] lines 1-12.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the length of the central opening of Schultz with at least 4mm of length to provide the advantage of an adequate length to accommodate an average adult’s nose. In addition, it has been held that where the general conditions of a claim are known, it is not inventive to determine optimum or workable ranges by routine experimentation.
Regarding claim 37, Schulz discloses the mask has several outflow surfaces (10, 28) on the inner surface of the opening (figs. 4 and 7 show surfaces 10, 28 around the perimeter of the opening), which outflow surfaces are interrupted by second spacer elements (25, 19).
Regarding claim 39, Schulz discloses the spacer elements (25, 19) also extend along a funnel-shaped region (16) formed by a tubular region (tube 8 or length of opening as tubular) of the opening of the mask ([0036] lines 1-10).

Regarding claim 42, Schulz discloses in fig. 6 the mask further comprises exhalation gaps (i.e. flow path through rings 13, 37 as gap) which at the same time serve as a seat for a mechanical connection of the mask body (1) (as shown in figs. 4 and 6, teeth 26 seat in gap 37) and as securing ring (as shown in fig. 3, the flow gap allows retaining ring to be secured; [0033] lines 1-5).
Regarding claim 43, Schulz discloses wherein at least two channels (37) are arranged in a circumference of the opening of the mask body and are each configured as a cutout (as shown the channels 37 are cut out) in a tubular region (length) of the opening.
Regarding claim 45, Schultz discloses a forehead support (5) and a mechanical locking)  between mask body (1) and a connector and hose (3, 4) in a radial direction (outward) is effected by locking elements (11, 26, 37) arranged radially with respect to an inner contour of the opening of the mask body (as shown, the locking elements are arranged radially)  and the modified Schulz discloses the connector and/or hose are configured with a forehead support (col. 8 lines 35-45, 50-60 of Rummery disclose connecting inlet tube 464 which also serves as a forehead support).

Regarding claim 47, Schultz discloses the spacer ribs (25) are in a range of 100-500 micrometers ([0010] lines 1-5 discloses 0.1-0.5mm) and are dimensioned such that they form a gap (spacing of surface 28) for respiratory gases ([0038] lines 1-10).
Regarding claim 48, Schultz discloses the spacer ribs (25) have different heights (as shown in figs .7 and 10, each rib 25 extends around a circumference of the central opening and thus are positioned at different heights about the perimeter).
Regarding claim 49, Schulz discloses comprises visible structures (25) (as shown in fig. 7, portion 25 are visible) which lead radially away from discharge channels (7) and thus indicate the discharge direction of the respiratory gases (as shown, portions 25 indicate flow extending outward through gaps 28).
Regarding claim 50, Schultz discloses the spacer ribs (25) have a gradual increase in height (as shown in figs .7 and 10, the ribs 25 extends around a circumference of the central opening and thus are positioned at a lowermost height and gradually increase to different heights about the perimeter).
Regarding claim 53, Schultz discloses in fig. 2 that the opening of the mask body is round (as shown central opening is round) but does not specifically disclose a length of at least 4 mm.  However, Schultz discloses the mask is a nasal mask ([0017] lines 1-12.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the central opening of Schultz with at least 4mm of length to provide the advantage of an adequate length to accommodate an average adult’s nose. In addition, it has been 
Regarding claims 54, Schultz discloses in fig.2 that the opening of the mask body is round (as shown central opening is round) but does not specifically disclose an inner diameter of at least 1 cm.  However, Schultz discloses the mask is a nasal mask ([0017] lines 1-12.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the central opening of Schultz with an inner diameter of at least 1 cm to provide the advantage of an adequate length to accommodate an average adult’s nose. In addition, it has been held that where the general conditions of a claim are known, it is not inventive to determine optimum or workable ranges by routine experimentation.
Regarding claim 55, Schultz discloses a tubular region (length) of the opening (circular opening) forming a funnel shaped region (8, 16), the tubular region (8, 16) bends outward at an angle of 20-90 degrees ([0013] lines 1-5 discloses an angle of 20-30 degrees which is within the claimed range).

Claims 51 and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schulz et al. (2008/0210241).
Regarding claim 51, Schulz discloses a respiratory mask (fig. 1) comprising a mask body (1) with an opening (central opening) for respiratory gases, a connector (3, 18) which has an outer contour (outer perimeter) and is inserted at least with the outer contour partially into the opening for respiratory gases ([0050] lines 1-3 disclose the joint 18 of the connector is located within the ring 31 of the opening) and is held mechanically and releasably in the opening ([0051] lines 1-9, [0053] lines 1-8), an attachment piece (31) for supplying respiratory gas which is 
Schultz discloses in fig. 2 that the opening of the mask body is round (as shown central opening is round) but does not specifically disclose a length of at least 4 mm.  However, Schultz discloses the mask is a nasal mask ([0017] lines 1-12.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the central opening of Schultz with at least 4mm of length to provide the advantage of an adequate length to accommodate an average adult’s nose. In addition, it has been held that where the general conditions of a claim are known, it is not inventive to determine optimum or workable ranges by routine experimentation.
Regarding claim 52, Schulz discloses a respiratory mask (fig. 1) comprising a mask body (1) with an opening (central opening) for respiratory gases, a connector (3, 18) which has an outer contour (outer perimeter) and is inserted at least with the outer contour partially into the opening for respiratory gases ([0050] lines 1-3 disclose the joint 18 of the connector is located within the ring 31 of the opening) and is held mechanically and releasably in the opening ([0051] 
Schultz discloses in fig. 2 that the opening of the mask body is round (as shown central opening is round) but does not specifically disclose a circumference of at least 2cm.  However, Schultz discloses the mask is a nasal mask ([0017] lines 1-12).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the central opening of Schultz with at least 2cm circumference to provide the advantage of an adequate size to accommodate an average adult’s nose. In addition, it has been held that where the general conditions of a claim are known, it is not inventive to determine optimum or workable ranges by routine experimentation.

Response to Arguments













Applicant's arguments filed 10/7/2021 have been fully considered but they are not persuasive.

Applicant argues on page 9 last paragraph through page 10 1st paragraphs that the masks and forehead supports of Schultz and Rummery are different and thus there is no reason to combine. Examiner respectfully disagrees. Rummery discloses the connector (connecting portion of 464) is an integral part of a forehead support (464) (col. 8 lines 35-45, 50-60 disclose connecting inlet tube 464 which also serves as a forehead support). One of ordinary skill in the art upon seeing the connector (3, 18) of Schultz would be motivated and able to include an integrated connector as taught by Rummery to provide the advantage of enhanced material savings, ease of cleaning, and less parts for maintenance. It is noted that both the connectors of Schultz and Rummery from air passages for connection to the mask.
Applicant argues on page 10 last paragraph through page 11 3rd paragraph that there is no support for the spacer ribs increasing in height. Examiner respectfully disagrees. Schultz discloses in figs .7 and 10, hat the ribs 25 extend around a circumference of the central opening. Thus, the ribs are positioned at different heights around the circumference of the opening. As shown below, the ribs are positioned at a lowermost height and gradually increase to different heights about the perimeter).    Thus, Schultz teaches this limitation as claimed. 

    PNG
    media_image1.png
    936
    1336
    media_image1.png
    Greyscale

Applicant argues on page 13 1st full paragraph through last paragraph that it is not clear why the length of a user’s nose would be taken into account in forming the opening of a nasal mask. Examiner explains that the mask of Schultz in a nasal mask ([0031] lines 1-5). Though edge 2 rests against a user’s face, the user’s nose (which protrudes from the face) extends within the central opening (i.e. the opening of the mask through which a user's nose protrudes as central opening). Thus, the size of the respiratory opening must take into account sizing of human noses. Thus, the reasoning is provided.  Applicant argues on page 10 1st paragraph that it is not clear why the length of a user’s nose would be taken into account in forming the opening of a nasal mask.  Examiner explains that the mask of Schultz in a nasal mask ([0031] lines 1-5.  Though edge 2 rests against a user’s face, the user’s nose (which protrudes from the face) extends within .

Conclusion














THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOYA M LOUIS whose telephone number is (571)270-5337.  The examiner can normally be reached on M-F 1 pm-11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LaToya M Louis/           Primary Examiner, Art Unit 3785